Citation Nr: 0621866	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  05-12 193	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a nervous disorder.


ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel




REMAND

The appellant served on active duty for training from May 
1975 to September 1975.  The dates of subsequent periods of 
active duty for training have not been verified He apparently 
remained in the National Guard until some time in 2002.  It 
is during this period of time that the appellant's private 
medical records indicate the appellant was initially 
diagnosed as having depression with psychosis (see private 
medical record dated July 2000).  

Included in the appellant's extant service medical records is 
a record indicating retirement credits for "AD" service 
from 1975 through 2000 but does not verify dates of active 
duty for training and does not include any information from 
the year 2000 forward.  As such, the record fails to 
establish the appellant's periods of National Guard duty, to 
include dates of active and inactive duty for training, at 
the time his psychiatric disorder was first diagnosed.  These 
dates must be verified.

Service medical records associated with the claims file show 
treatment and examinations during the appellant's National 
Guard service.  However, since service medical records from 
the appellant's first period of service in 1975 are missing 
from the file, more development (as detailed below) is 
necessary to ensure an adequate attempt to obtain the missing 
service medical records.

Accordingly, the case is REMANDED back to the RO via the 
Appeals Management Center in Washington, DC for the following 
action:

1. With any needed help from the 
appellant, contact the National Personnel 
Records Center and/or any other 
appropriate service entities and verify 
the appellant's dates of National Guard 
service to specifically include all dates 
of active duty for training from 1975 to 
2002.

2.  Request the pertinent agency to make 
another attempt to obtain the service 
medical records pertaining to the 


appellants' period of active duty for 
training from May to September 1975.  If 
no records are found, develop the case 
according to applicable criteria 
pertaining to disposition of cases where 
service medical records are lost.  This 
includes notifying the appellant that he 
can submit alternative evidence, 
including, but not limited to, statements 
from service medical personnel, "buddy" 
certificates or affidavits, employment 
physical examinations, medical evidence 
from hospitals, clinics and private 
physicians by which or by whom a appellant 
may have been treated, especially soon 
after discharge, letters written during 
service, photographs taken during service, 
pharmacy prescriptions records, and 
insurance examination reports.  Ask the 
appellant to complete and return NA Forms 
13055 ("Request for Information Needed to 
Reconstruct Medical Data") and 13075 
("Questionnaire About Military 
Service").  Pursue all logical follow-up 
development in this regard.

3.  Thereafter, readjudicate the claim on 
appeal.  If the claim remains denied, 
provide the appellant a supplemental 
statement of the case which analyzes all 
pertinent legal authority and allow an 
appropriate period for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims (CAVC) 
for additional development or other appropriate action 


must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2005).


_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

